Exhibit 10.3
 
Supply Agreement
 
Contract No.: 20100719
Place of Signing:Jinjiang
Date: 7/23/2010
Buyer: Fujian Jinjiang Chendai Ansheng Shoes&Clothing Co., Ltd.
Seller: Fujian QiTe Shoe Materials Co., Ltd.


1. Name, Specification, Quantity, Price, Delivery Schedule and Quality of the
Product
Item
Specification
Unit
Quantity
Price(RMB)
Amount(RMB)
Delivery Schedule
EVA sole
　-
pear
26,123
　26.33
687,818.59
　-
　
　
　
　
　
　
　
　
　
　
　
　
　
　



2. Quality and Technical Standards, Period and Condition of Quality Guarantee:
Subject to the sample provided after the order is confirmed.


3. Method and Place of Delivery: Ansheng’s warehouse


4. Method, Destination and Cost of Transportation:
The Seller shall bear all the shipping cost.


5. Package Standard, Supply and Recovery of the Packing Material:
Subject to the order.


6. Standard and Method of Inspection and Acceptance, Period for Objection:
Subject to the sample and quality control manual supplied by the Seller.


7. Period and Method of Payment:
When requested by the Buyer, the Supplier shall deliver the products with the
ordered quality and quantity to the place designated by the Buyer along with the
necessary invoices and documents. The Buyer shall make the payment within 2
month after the delivery.


8. Breach of Contract:
If there is any damage or loss caused by a) delay of delivery; b) quality
problem; and/or c) lack of quantity, the Supplier shall bear the liability.


9. Dispute Settlement:
By friendly consultations.


10. Miscellaneous


11. There are two counterparts of this Agreement. This Agreement shall take
effect at the date hereof.
 
 
 

--------------------------------------------------------------------------------

 


Buyer
 
Seller
     
/s/ Fujian QiTe Shoe Materials Co., Ltd.
 
/s/ Fujian Jinjiang Chendai Ansheng Shoes&Clothing Co., Ltd.
Company Name:  Fujian QiTe Shoe Materials Co., Ltd.   Company Name:  Fujian
Jinjiang Chendai Ansheng Shoes&Clothing Co., Ltd.
Address: Andou, Chendai
 
Address: Andou Industry Park
Legal Representative:
 
Legal Representative:
Agent:
 
Agent:
Tel: 0595-85185688
 
Tel:0595-85187788
Bank Name:
 
Bank Name:
Bank Account:
 
Bank Account:
Taxpayer Identification Number:
 
Taxpayer Identification Number:


